Case 5:17-md-02773-LHK Document 869 Filéd 08/23/19 Page 1of1

UNITED STATES COURT OF APPEALS F | L E D

FOR THE NINTH CIRCUIT AUG 22 2019
MOLLY GC. DWYER, CLERK

 

U.S. COURT OF APPEALS

KAREN STROMBERG; et al., No. 19-15159

Plaintiffs-Appellees, D.C. No. 5:17-md-02773-LHK

Northern District of California,

and | San Jose
JORDIE BORNSTEIN; et al., ORDER

Plaintiff,

V.

QUALCOMM INCORPORATED,

Defendant-Appellant.

 

 

Before: TASHIMA, M. SMITH, and BENNETT, Circuit Judges.

The emergency motions to intervene filed by HTC America, Inc. and
Avanci, LLC (Docket Entry Nos. 135 and 140) are granted. HTC America, Inc.
should file the motion to seal, beginning at page 2 of Docket Entry No. 135, as a

separate motion on this court’s docket.
